Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 06/09/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/637,408 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 06/09/2022 amendment/responses in the application of PAN et al. for “POWER CONTROL METHOD RECEPTION METHOD, POWER ALLOCATION METHOD, USER EQUIPMENT, AND NETWORK DEVICE” filed 02/07/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1, 3-6, 8-10, 37-38, 42-50 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 37-38, 42-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2012/0294267 A1), hereinafter WANG in view of GOLITSCHEK EDLER VON ELBWART et al. (US 2017/0318565 A1), hereinafter GOLITSCHEK EDLER VON ELBWART.
Regarding claim 1, WANG discloses a power control method for a User Equipment (UE), comprising: 
receiving one or more uplink power control parameters corresponding to each BWP from a network device, wherein each BWP is continuous physical resources in a frequency domain within a given carrier, and the number of the continuous physical resources contained in each BWP is less than the number of physical resources contained in the given carrier in the frequency domain (the UE receives power control command from the eNB, see ¶ 0003; the 3GPP LTE adopts the wireless access technology of the carrier aggregation and can run a plurality of pairs of uplink and downlink carriers which are of 20M at most at the same time, and the downlink speed can reach 1 Gbit/s and the uplink speed can reach 500 Mbit/s, see ¶ 0002);
performing transmission power control over uplink transmission on a first target Bandwidth Part (BWP) in accordance with one or more target uplink power control parameters corresponding to the first target BWP (the main process of the uplink power control of the LTE is that: (1) the User Equipment (UE) receives the Transmission Power Control (TPC) command of the Evolved NodeB (eNB); (2) the UE measures the reference signal reception power (RSRP) of the downlink wireless channel, and calculates the Pathloss. The UE calculates the transmission power P by using the parameters, such as the Pathloss, the uplink shared channel bandwidth, the transmission block format, and the TPC, etc.; see ¶ 0003).
	WANG fails to explicitly disclose that wherein each BWP is continuous physical resources in a frequency domain within a given carrier, and the number of the continuous physical resource contained in each BWP is less than the number of physical resources contained in the given carrier in the frequency domain. 
	In the same field of endeavor, GOLITSCHEK EDLER VON ELBWART discloses that:
Resource allocation Type 0: In resource allocations of Type 0, a bitmap indicates the resource block groups (RBGs) which are allocated to the scheduled UE, where an RBG is a set of consecutive PRBs. The RBG size is a function of the system bandwidth; i.e., with an increased downlink bandwidth the RBG size increases non-linearly (see ¶ 0116).

Resource allocation Type 1: In resource allocations of Type 1, individual PRBs can be addressed, but only within a subset of the PRBs available in the component carrier or cell. The bitmap used is slightly smaller than for Type 0, since some bits are used to indicate which subset of the RBG is addressed, and a shift in the position of the bitmap. The total number of bits (including the use of additional flags) is the same as for Type 0. The motivation for providing this method of resource allocation is flexibility in spreading the resources across the frequency domain to exploit the frequency diversity (see ¶ 0117).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement GOLITSCHEK EDLER VON ELBWART’s teaching of resource allocation of physical resources in a frequency domain in the system taught by WANG to providing flexibility in spreading or continuous the resources across the available frequency domain. 

Regarding claim 3, WANG discloses the one or more target uplink power control parameters comprise at least one of maximum transmission power, target received power, a power compensation factor, a path loss reference, a power adjustment value, and a Transmission power Control (TPC) command word (the UE receives the TPC command, see ¶ 0003). 

Regarding claim 4, WANG discloses subsequent to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting an actual power headroom corresponding to the first target BWP, the actual power headroom corresponding to the first target BWP being calculated in accordance with maximum transmission power corresponding to the first target BWP and actual transmission power of a Physical Uplink Shared Channel (PUSCH) (if the user equipment triggers the Power Headroom Report (PHR), and the transmission condition is met, then the UE also needs to send the PHR in the uplink shared channel. (3) After receiving the data and/or the PHR of the physical uplink shared channel, the eNB sends the TPC command to the UE through the Physical Downlink Control Channel (PDCCH) of the Downlink Control Information (DCI Format) 0/3/3, see ¶ 0003); or calculating a virtual power headroom in accordance with the maximum transmission power corresponding to the first target BWP and virtual transmission power of the PUSCH, and transmitting the virtual power headroom. 

Regarding claim 5, WANG discloses wherein prior to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: receiving a BWP adjustment command from the network device; and determining the first target BWP in accordance with the BWP adjustment command (the PHR sent to the eNB through the UE acts as the resource budget information of the Physical Uplink Shared Channel (PUSCH), according to which the eNB performs the uplink resource allocation. If the PHR reflects that the UE has greater power headroom, then the eNB can allocate more wireless resource blocks for the UE; if the PHR reflects that UE has no power headroom or has not more power headroom, then the eNB can only allocate less wireless resource block or the low-order modulation command to the UE. The PHR transmission frequency of the UE to the eNB is lower than the TPC transmission frequency of the eNB to the UE in the LTE system, see ¶ 0004). 

Regarding claim 6, WANG discloses a reception method for a network device, comprising: 
transmitting one or more uplink power control parameters corresponding to each BWP to a UE (the UE receives power control command from the eNB, see ¶ 0003; the 3GPP LTE adopts the wireless access technology of the carrier aggregation and can run a plurality of pairs of uplink and downlink carriers which are of 20M at most at the same time, and the downlink speed can reach 1 Gbit/s and the uplink speed can reach 500 Mbit/s, see ¶ 0002);
receiving uplink transmission on a first target Bandwidth Part (BWP) in accordance with one or more target uplink power control parameters corresponding to the first target BWP (the main process of the uplink power control of the LTE is that: (1) the User Equipment (UE) receives the Transmission Power Control (TPC) command of the Evolved NodeB (eNB); (2) the UE measures the reference signal reception power (RSRP) of the downlink wireless channel, and calculates the Pathloss. The UE calculates the transmission power P by using the parameters, such as the Pathloss, the uplink shared channel bandwidth, the transmission block format, and the TPC, etc.; if the user equipment triggers the Power Headroom Report (PHR), and the transmission condition is met, then the UE also needs to send the PHR in the uplink shared channel, see ¶ 0003). 
WANG fails to explicitly disclose that wherein each BWP is continuous physical resources in a frequency domain within a given carrier, and the number of the continuous physical resource contained in each BWP is less than the number of physical resources contained in the given carrier in the frequency domain. 
	In the same field of endeavor, GOLITSCHEK EDLER VON ELBWART discloses that:
Resource allocation Type 0: In resource allocations of Type 0, a bitmap indicates the resource block groups (RBGs) which are allocated to the scheduled UE, where an RBG is a set of consecutive PRBs. The RBG size is a function of the system bandwidth; i.e., with an increased downlink bandwidth the RBG size increases non-linearly (see ¶ 0116).

Resource allocation Type 1: In resource allocations of Type 1, individual PRBs can be addressed, but only within a subset of the PRBs available in the component carrier or cell. The bitmap used is slightly smaller than for Type 0, since some bits are used to indicate which subset of the RBG is addressed, and a shift in the position of the bitmap. The total number of bits (including the use of additional flags) is the same as for Type 0. The motivation for providing this method of resource allocation is flexibility in spreading the resources across the frequency domain to exploit the frequency diversity (see ¶ 0117).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement GOLITSCHEK EDLER VON ELBWART’s teaching of resource allocation of physical resources in a frequency domain in the system taught by WANG to providing flexibility in spreading or continuous the resources across the available frequency domain. 

Regarding claim 8, WANG discloses wherein the one or more target uplink power control parameters comprise at least one of maximum transmission power, target received power, a power compensation factor, a path loss reference, a power adjustment value, and a Transmission power Control (TPC) command word (the UE receives the TPC command, see ¶ 0003). 
 
Regarding claim 9, WANG discloses subsequent to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting an actual power headroom corresponding to the first target BWP, the actual power headroom corresponding to the first target BWP being calculated in accordance with maximum transmission power corresponding to the first target BWP and actual transmission power of a Physical Uplink Shared Channel (PUSCH) (if the user equipment triggers the Power Headroom Report (PHR), and the transmission condition is met, then the UE also needs to send the PHR in the uplink shared channel. (3) After receiving the data and/or the PHR of the physical uplink shared channel, the eNB sends the TPC command to the UE through the Physical Downlink Control Channel (PDCCH) of the Downlink Control Information (DCI Format) 0/3/3, see ¶ 0003); or calculating a virtual power headroom in accordance with the maximum transmission power corresponding to the first target BWP and virtual transmission power of the PUSCH, and transmitting the virtual power headroom. 

Regarding claim 10, WANG discloses wherein prior to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting  a BWP adjustment command indicating the first target BWP (the PHR sent to the eNB through the UE acts as the resource budget information of the Physical Uplink Shared Channel (PUSCH), according to which the eNB performs the uplink resource allocation. If the PHR reflects that the UE has greater power headroom, then the eNB can allocate more wireless resource blocks for the UE; if the PHR reflects that UE has no power headroom or has not more power headroom, then the eNB can only allocate less wireless resource block or the low-order modulation command to the UE. The PHR transmission frequency of the UE to the eNB is lower than the TPC transmission frequency of the eNB to the UE in the LTE system, see ¶ 0004). 

Regarding claim 37, WANG discloses a User Equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a power control method for the UE, comprising: 
receiving one or more uplink power control parameters corresponding to each BWP from a network device (the UE receives power control command from the eNB, see ¶ 0003; the 3GPP LTE adopts the wireless access technology of the carrier aggregation and can run a plurality of pairs of uplink and downlink carriers which are of 20M at most at the same time, and the downlink speed can reach 1 Gbit/s and the uplink speed can reach 500 Mbit/s, see ¶ 0002);
performing transmission power control over uplink transmission on a first target Bandwidth Part (BWP) in accordance with one or more target uplink power control parameters corresponding to the first target BWP (the main process of the uplink power control of the LTE is that: (1) the User Equipment (UE) receives the Transmission Power Control (TPC) command of the Evolved NodeB (eNB); (2) the UE measures the reference signal reception power (RSRP) of the downlink wireless channel, and calculates the Pathloss. The UE calculates the transmission power P by using the parameters, such as the Pathloss, the uplink shared channel bandwidth, the transmission block format, and the TPC, etc.; if the user equipment triggers the Power Headroom Report (PHR), and the transmission condition is met, then the UE also needs to send the PHR in the uplink shared channel, see ¶ 0003). 
WANG fails to explicitly disclose that wherein each BWP is continuous physical resources in a frequency domain within a given carrier, and the number of the continuous physical resource contained in each BWP is less than the number of physical resources contained in the given carrier in the frequency domain. 
	In the same field of endeavor, GOLITSCHEK EDLER VON ELBWART discloses that:
Resource allocation Type 0: In resource allocations of Type 0, a bitmap indicates the resource block groups (RBGs) which are allocated to the scheduled UE, where an RBG is a set of consecutive PRBs. The RBG size is a function of the system bandwidth; i.e., with an increased downlink bandwidth the RBG size increases non-linearly (see ¶ 0116).

Resource allocation Type 1: In resource allocations of Type 1, individual PRBs can be addressed, but only within a subset of the PRBs available in the component carrier or cell. The bitmap used is slightly smaller than for Type 0, since some bits are used to indicate which subset of the RBG is addressed, and a shift in the position of the bitmap. The total number of bits (including the use of additional flags) is the same as for Type 0. The motivation for providing this method of resource allocation is flexibility in spreading the resources across the frequency domain to exploit the frequency diversity (see ¶ 0117).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement GOLITSCHEK EDLER VON ELBWART’s teaching of resource allocation of physical resources in a frequency domain in the system taught by WANG to providing flexibility in spreading or continuous the resources across the available frequency domain. 

Regarding claim 38, WANG discloses a network device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the reception method according to claim 6 (the eNB perform the processing, see ¶ 0003). 

Regarding claim 42, WANG discloses the one or more target uplink power control parameters comprise at least one of maximum transmission power, target received power, a power compensation factor, a path loss reference, a power adjustment value, and a Transmission power Control (TPC) command word ((the UE receives the TPC command, see ¶ 0003). 

Regarding claim 43, WANG discloses subsequent to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting an actual power headroom corresponding to the first target BWP, the actual power headroom corresponding to the first target BWP being calculated in accordance with maximum transmission power corresponding to the first target BWP and actual transmission power of a Physical Uplink Shared Channel (PUSCH) (if the user equipment triggers the Power Headroom Report (PHR), and the transmission condition is met, then the UE also needs to send the PHR in the uplink shared channel. (3) After receiving the data and/or the PHR of the physical uplink shared channel, the eNB sends the TPC command to the UE through the Physical Downlink Control Channel (PDCCH) of the Downlink Control Information (DCI Format) 0/3/3, see ¶ 0003); or calculating a virtual power headroom in accordance with the maximum transmission power corresponding to the first target BWP and virtual transmission power of the PUSCH, and transmitting the virtual power headroom. 

Regarding claim 44, WANG discloses wherein prior to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: receiving a BWP adjustment command from the network device; and determining the first target BWP in accordance with the BWP adjustment command (the PHR sent to the eNB through the UE acts as the resource budget information of the Physical Uplink Shared Channel (PUSCH), according to which the eNB performs the uplink resource allocation. If the PHR reflects that the UE has greater power headroom, then the eNB can allocate more wireless resource blocks for the UE; if the PHR reflects that UE has no power headroom or has not more power headroom, then the eNB can only allocate less wireless resource block or the low-order modulation command to the UE. The PHR transmission frequency of the UE to the eNB is lower than the TPC transmission frequency of the eNB to the UE in the LTE system, see ¶ 0004). 

Regarding claim 45, WANG discloses prior to receiving the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the reception method further comprises: transmitting one or more uplink power control parameters corresponding to each BWP to a UE (eNB transmits power control command to the UE, see ¶ 0003). 

Regarding claim 46, WANG discloses the one or more target uplink power control parameters comprise at least one of maximum transmission power, target received power, a power compensation factor, a path loss reference, a power adjustment value, and a Transmission power Control (TPC) command word (eNB transmits power control command TPC to the UE, see ¶ 0003).
 
Regarding claim 47, WANG discloses subsequent to receiving the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the reception method further comprises: receiving an actual power headroom corresponding to the first target BWP, the actual power headroom corresponding to the first target BWP being calculated in accordance with maximum transmission power corresponding to the first target BWP and actual transmission power of a PUSCH from the UE (if the user equipment triggers the Power Headroom Report (PHR), and the transmission condition is met, then the UE also needs to send the PHR in the uplink shared channel. (3) After receiving the data and/or the PHR of the physical uplink shared channel, the eNB sends the TPC command to the UE through the Physical Downlink Control Channel (PDCCH) of the Downlink Control Information (DCI Format) 0/3/3, see ¶ 0003); or receiving a virtual power headroom calculated in accordance with the maximum transmission power corresponding to the first target BWP and virtual transmission power of the PUSCH from the UE. 

Regarding claim 48, WANG discloses wherein prior to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting  a BWP adjustment command indicating the first target BWP (the PHR sent to the eNB through the UE acts as the resource budget information of the Physical Uplink Shared Channel (PUSCH), according to which the eNB performs the uplink resource allocation. If the PHR reflects that the UE has greater power headroom, then the eNB can allocate more wireless resource blocks for the UE; if the PHR reflects that UE has no power headroom or has not more power headroom, then the eNB can only allocate less wireless resource block or the low-order modulation command to the UE. The PHR transmission frequency of the UE to the eNB is lower than the TPC transmission frequency of the eNB to the UE in the LTE system, see ¶ 0004). 

Regarding claim 49, WANG discloses a non-transitory computer-readable storage medium storing therein a computer program which, when executed by a processor of a User Equipment (UE), causes the UE to perform the steps of the power control method according to claim 1 (the user equipment UE performs the processing, see ¶ 0003). 

Regarding claim 50, WANG discloses a non-transitory computer-readable storage medium storing therein a computer program which, when executed by a processor of a network device, causes the network device to perform the steps of the reception method according to claim 6 (the evolved NodeB eNB performs the processing, see ¶ 0003). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-10, 37-38, 42-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                                                                                                                                 /BOB A PHUNKULH/Primary Examiner, Art Unit 2412